DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 9 is rejected under 35 U.S.C. 112 (b) for being indefinite since it is not clear if “a knob rotation shaft” is the same “a knob rotation shaft” as claimed in independent claim 1. Correction/clarification is required. 
Claims 10 and 11 are also rejected under 35 U.S.C. 112(b) for being indefinite since they depend on claim 9 and do not overcome the rejection of claim 9 under 35 U.S.C. 112 (b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1, 2, 3, 9, 10, 11, and 12 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Brotzki (US Publication 2015/0117141). 
Regarding claim 1, Brotzki teaches a blender (item 10) comprising a main body (item 12 outer surface and inner surfaces of the housing are considered the main body) including an outer case forming an outer appearance and an inner case received inside the outer case (item 12 outer surface is considered reading on an outer case having an outer appearance, in inner surface of item 12 is considered reading on an inner case received inside item 12 outer surface); a jar to be seated on the main body and provided with a blade for crushing food (item 24 is seated on item 62, blade assembly 72); a motor assembly provided inside the inner case to generate rotational power of the blade (item 20 motor and motor compartment 14); a main printed circuit board device provided inside the inner case and on which a knob rotation shaft is mounted (figure 9 item 490, and the knob rotation shaft extending from item 454); a knob assembly mounted on the knob rotation shaft and protruding outwardly from the outer case so that the knob assembly is manipulatable by a user to select an operation of the blender (see figure 8a and 10, item 442, 440); and a supporter provided inside the inner case and supporting the main PCB device (retainer 456 and fastener 494). 
Regarding claim 2, Brotzki teaches wherein the support includes an upper supporter which is formed at the inner case and supports a rear surface of the main PCB device (upper housing 402 has as surface that supports 494 on which items 494 are seated).
Regarding claim 3, Brotzki teaches wherein the upper supporter protrudes downward from an inner upper surface of the inner case to constrain an upper end of the main PCB device (the wall of item 42 is considered having a portion protruding downward from the inner surface of the housing, which constrains item 490 from an upper end).
Regarding claim 9, Brotzki teaches wherein the main PCB device includes: a main PCB on which a knob rotation shaft to which the knob assembly is coupled is mounted (item 490 and shaft extending from item 454), and a main bracket on which the main PCB is fixedly mounted and which is fixed to the inner case (456 on which item 490).
Regarding claim 10, Brotzki teaches wherein the main bracket is formed to receive the main PCB (item 456 receives item 492), and includes a plurality of bracket coupling portions fastened to a mounting portion formed at the inner case (items 459).
Regarding claim 11, Brotzki teaches wherein a recessed mounting portion is formed at a lower end of the inner case (portion of item 402 that is recessed to allow 440 to be placed inside), and a bracket coupling portion protruding forward and seating on the mounting portion is formed at a lower end of the main bracket (item 456 seated in item 402). 
Regarding claim 12, Brotzki teaches wherein the main PCB device includes a plurality of light emitting diodes for emitting light towards a circumference of the knob assembly (paragraph 73 LEDs 462).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Brotzki (US Publication 2015/0117141).
Regarding claim 4, Brotzki is silent to multiple upper supports.
Regarding claim 4, absent any unexpected results, it would have been obvious to one of ordinary skill in the art to duplicate the number of upper supports in order to better secure the parts of the user interface since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Allowable Subject Matter
Claims 5-8 and 13-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 8, the prior art does not teach or fairly suggest a blender with the lower supporter including the inclined configuration and the vertical portion configuration. 
Regarding claim 13, the prior art does not teach or fairly suggest the specific knob assembly comprising the knob body, with the ring, LED, and light guide configuration. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHU BHATIA whose telephone number is (571)270-7628. The examiner can normally be reached Monday - Friday 11 a.m. to 7:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANSHU BHATIA/Primary Examiner, Art Unit 1774